Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                DETAILED ACTION
This communication is in response to the Amendment filed on 06/13/2022. After thorough search, prosecution history, Applicant's remarks and in view of prior arts of the record, claims 1, 2, 4, 6-14, 16, and 18-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Congzhou Zhou on 08/26/2022.

The application has been amended as follows: 
1. (Currently Amended) A data analytics method, comprising:
receiving, by a user plane (UPF), information about at least one feature set from a network data analytics (NWDA) having a data analytics function, wherein information about each feature set in the information about the at least one feature set corresponds to at least one service type 
receiving, by the UPF, user plane data and determining a feature parameter of the user plane data based on the information about the at least one feature set;
sending, by the UPF, the feature parameter to the NWDA;
in response to sending the feature parameter to the NWDA, receiving, by the UPF, a response result of the feature parameter from the NWDA; 
obtaining, by the UPF based on the response result, a service type associated with the user plane data 
processing, by the UPF, the user plane data based on the service type associated with the user plane data, wherein processing the user plane data comprises:
determining, by the UPF, that a destination address of the user plane data is an address of a terminal device and that the terminal device is in an idle mode; and
sending, by the UPF, paging priority information of the terminal device to a session management function (SMF) based on the service type associated with the user plane data.

2. (Currently Amended) The method according to claim 1, wherein obtaining, by the UPF based on the response result, the service type associated with the user plane data 
obtaining, by the UPF based on the response result, [[the]] an execution rule associated with the user plane data from a policy control function (PCF); or
obtaining, by the UPF based on the response result, the execution rule associated with the user plane data from the NWDA.

3. (Cancelled) 

4. (Currently Amended) The method according to claim 1, wherein processing, by the UPF, the user plane data based on the service type associated with the user plane data 
forwarding, by the UPF, the user plane data based on service priority information indicated in [[the]] an execution rule associated with the user plane data; 
adding, by the UPF, label information of the service type to the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data; 
adding, by the UPF, scheduling priority information to the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data; or
performing, by the UPF, charging statistics on the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data.

5. (Cancelled) 

6. (Previously Presented) The method according to claim 1, wherein the response result comprises at least one of service type information associated with the user plane data or execution rule information associated with the user plane data.

7. (Currently Amended) The method according to claim 1, wherein determining the feature parameter of the user plane data based on the information about the at least one feature set comprises:
selecting, by the UPF, information about part of the at least one feature set from the information about the at least one feature set based on part of features; and
determining, by the UPF, the feature parameter of the user plane data that corresponds to the information about the part of the at least one feature set.

8. (Previously Presented) The method according to claim 7, wherein the part of features comprise internet protocol (IP) 5-tuple information of the user plane data.

9. (Currently Amended) The method according to claim 1, wherein the method further comprises:
obtaining, by the UPF based on the information about the at least one feature set, information associated with the user plane data from another UPF or a control plane function; and
wherein determining the feature parameter of the user plane data based on the information about the at least one feature set comprises:
	determining, by the UPF, the feature parameter of the user plane data based on the information about the at least one feature set and the information associated with the user plane data.

10. (Currently Amended) The method according to claim 1, wherein: 
the UPF comprises a feature extraction unit; and
determining the feature parameter of the user plane data based on the information about the at least one feature set comprises:
	determining, by the feature extraction unit, the feature parameter of the user plane data based on information about at least part of the at least one feature set in the information about the at least one feature set.

11. (Original) The method according to claim 1, wherein the information about the feature set is a set of feature indexes.

12. (Original) The method according to claim 1, wherein the feature parameter is a set of eigenvalues.

13. (Currently Amended) An apparatus, comprising:
at least one processor; and 
a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the apparatus includes a user plane function (UPF), and wherein the programming instructions instruct the processor to perform operations comprising:
	receiving, by the UPF, information about at least one feature set from a network data analytics (NWDA) having a data analytics function, wherein information about each feature set in the information about the at least one feature set corresponds to at least one service type 
	receiving, by the UPF, user plane data and determining a feature parameter of the user plane data based on the information about the at least one feature set;
	sending, by the UPF, the feature parameter to the NWDA;
	in response to sending the feature parameter to the NWDA, receiving, by the UPF, a response result of the feature parameter from the NWDA; 
	obtaining, by the UPF based on the response result, a service type associated with the user plane data 
processing, by the UPF, the user plane data based on the service type associated with the user plane data, wherein processing the user plane data comprises:
determining, by the UPF, that a destination address of the user plane data is an address of a terminal device and that the terminal device is in an idle mode; and
sending, by the UPF, paging priority information of the terminal device to a session management function (SMF) based on the service type associated with the user plane data.

14. (Currently Amended) The apparatus according to claim 13, wherein obtaining, based on the response result, the service type associated with the user plane data 
obtaining, based on the response result, [[the]] an execution rule associated with the user plane data from a policy control function (PCF); or
obtaining, based on the response result, the execution rule associated with the user plane data from the NWDA.

15. (Cancelled) 

16. (Currently Amended) The apparatus according to claim 13, wherein processing the user plane data based on the service type associated with the user plane data 
forwarding the user plane data based on service priority information indicated in [[the]] an execution rule associated with the user plane data; 
adding label information of the service type to the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data; 
adding scheduling priority information to the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data; or
performing charging statistics on the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data.

17. (Cancelled) 

18. (Previously Presented) The apparatus according to claim 13, wherein the response result comprises at least one of service type information associated with the user plane data or execution rule information associated with the user plane data.

19. (Previously Presented) The apparatus according to claim 13, wherein determining the feature parameter of the user plane data based on the information about the at least one feature set comprises:
selecting information about part of the at least one feature set from the information about the at least one feature set based on part of features; and
determining the feature parameter of the user plane data that corresponds to the information about the part of the at least one feature set.

20. (Currently Amended) A system, comprising:
a data analytics apparatus comprising at least one first processor and a first memory coupled to the at least one first processor and storing first programming instructions for execution by the at least one first processor, wherein the data analytics apparatus includes a network data analytics (NWDA) having a data analytics function, and wherein the first programming instructions instruct the at least one first processor to send, by the NWDA, information about at least one feature set to a user plane data processing apparatus, wherein the user plane data processing apparatus includes a user plane function (UPF), and wherein information about each feature set in the information about the at least one feature set corresponds to at least one service type 
the user plane data processing apparatus comprising at least one second processor and a second memory coupled to the at least one second processor and storing second programming instructions for execution by the at least one second processor to: 
	receive, by the UPF, the information about the at least one feature set from the NWDA;
	receive, by the UPF, user plane data and determine a feature parameter of the user plane data based on the information about the at least one feature set; 
send, by the UPF, the feature parameter to the NWDA; 
	in response to sending the feature parameter to the NWDA, receive, by the UPF, a response result of the feature parameter from the NWDA; 
obtain, by the UPF based on the response result, a service type associated with the user plane data 
process, by the UPF, the user plane data based on the service type associated with the user plane data, wherein processing the user plane data comprises:
determining, by the UPF, that a destination address of the user plane data is an address of a terminal device and that the terminal device is in an idle mode; and
sending, by the UPF, paging priority information of the terminal device to a session management function (SMF) based on the service type associated with the user plane data.

21. (Previously Presented) The system according to claim 20, wherein the information about the feature set is a set of feature indexes.

22. (Previously Presented) The system according to claim 20, wherein the feature parameter is a set of eigenvalues.





               Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
the specific interactions among a user plane function (UPF), a network data analytics (NWDA), and a session management function (SMF) as claimed to determine and transmit/receive a feature set, a feature parameter, a service type, and a paging priority, in order to process user plane data accordingly.

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims.
The allowable subject matter is now reflected in applicant’s independent claim 1 and similarly in independent claims 13 and 20.  Dependent claims 2, 4, 6-12, 14, 16, 18, 19, 21, and 22 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2456